Citation Nr: 1631681	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  03-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.

(The issue of entitlement to an initial rating in excess of 10 percent for right trigeminal neuralgia of the fifth cranial nerve is addressed in a separate decision under a separate docket number).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.  He was in Vietnam from July 1970 to July 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

By way of procedural background, the issue of service connection for a gastrointestinal disorder was previously before the Board in September 2013, at which time a panel of Veterans Law Judges denied the appeal for service connection for a gastrointestinal disability.  The September 2013 Board decision explained why a panel of Judges was proper in accordance with 38 U.S.C.A. 
§§ 7102, 7107(c); 38 C.F.R. § 20.707; and Arneson v. Shinseki, 24 Vet. App. 379 (2011).  See Board Hearing Transcripts dated in November 2003 and June 2009 (both addressing service connection claim for gastrointestinal disorder).

The Veteran appealed the Board's September 2013 denial of service connection for a gastrointestinal disability to the Court.  In an April 2014 order, the Court approved a Joint Motion for Remand filed by both parties to the case, vacated the September 2013 denial, and ordered that the Board obtain further medical opinion evidence upon remand.

Thereafter, in July 2014, the Board remanded the claim for service connection for a gastrointestinal disorder for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a medical opinion regarding the etiology of the Veteran's gastrointestinal disorder.  This was accomplished, and the claim was readjudicated in a March 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The evidence of record does not show that the Veteran has a gastrointestinal disability that was incurred in service or is otherwise related to service, to include being struck by lightning during service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with this information in May 2009.

The Board also observes that in the Court's review of the matter regarding service connection for a gastrointestinal disorder, the Court identified no problems with the notice provided to the Veteran.

Regarding the duty to assist, the Board notes that the Veteran's service treatment records, post-service treatment records, his statements, and the November 2003 and June 2009 Board hearing transcripts are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in March 2013, October 2015, and March 2016 (addendum opinion regarding gastrointestinal disorders).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When taken together, the Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated.  Although the March 2013 VA examiner did not discuss the Veteran's contentions regarding being struck by lightning in service as a possible cause of his gastrointestinal disorder, the March 2016 VA addendum opinion adequately addressed this question.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's claimed gastrointestinal disorder, which encompasses multiple and apparently unrelated diagnoses, does not constitute a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard and as noted in the introduction section of the September 2013 Board decision, service connection for a stomach ulcer - which is a chronic disease - was denied by the Board in July 2004. The Veteran did not appeal this decision to the Court and it is thus final.  Given this situation, the Board's instant decision does not encompass any gastrointestinal disability related to a stomach ulcer, as this matter has already been finally decided.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Gastrointestinal Disorder

The Veteran contends that his stomach problems are related to service.  Specifically, during the June 2009 Board hearing, the Veteran testified that he first started having problems with his stomach after he was struck by lightning in 1969, and that he believed he sustained nerve damage to his stomach at that time.

Further details on the Veteran's assertions, as well as most of the relevant evidence, have been fully discussed in the Board's prior September 2013 and July 2014 Board decisions, and the Joint Motion for Remand.  Therefore, the Board incorporates such information by reference into this decision, and will proceed with a recitation of the additional evidence received thereafter.  

*[The Veteran's service treatment records reflect that he was seen for gastroenteritis in April 1971.  However, during the July 1971 general medical examination, conducted at the time of the Veteran's discharge from service, his abdomen and viscera were deemed to have been normal upon clinical examination.  Additionally, the Veteran himself noted that, "My condition is good," and that he had not changed much since his last physical.  The Board finds that this evidence weighs against a finding that the Veteran's gastrointestinal disorders were incurred in service.  

VA medical records in 1979 reflect a diagnosis of gastritis.  In 1981 he had "probable acute gastroenteritis."  A July 1993 gastroscopy and biopsy with brushing revealed mild distal esophageal erythema, mild esophagitis, and a hiatal hernia.  Subsequent VA records up to the present reflect multiple complaints and diagnoses involving the Veteran's gastrointestinal system, to include reflux, hiatal hernia, diverticulosis, and a history of irritable bowel syndrome.  More recent VA treatment records reveal that his active problem list includes only esophageal reflux as a current medical concern.  Pharmacy records show that he has no active prescriptions for medication related to any gastrointestinal problem, to include reflux.

A VA medical opinion was obtained in July 2006 to assist in determining the etiology of the Veteran's gastrointestinal disorder.  Based upon review of the Veteran's claims file and medical records provided, the examiner opined that it was not likely that the Veteran's gastroenteritis and/or irritable bowel syndrome were the result of a disease or injury shown during the Veteran's active service.  The examiner noted that the Veteran's service treatment records showed one episode of treatment for gastroenteritis.  There were no findings of irritable bowel syndrome in his service treatment records.  There was no apparent medical association between his gastroenteritis and irritable bowel syndrome.  The Veteran's most recent evaluations found a hiatal hernia with associated reflux disease, and diverticulosis. The examiner concluded that there was no association between these diagnoses and any disease or injury found in his service treatment records.

The Veteran underwent another VA examination for purposes of compensation in March 2013 (incorrectly noted as April 2013 in prior Board decision).  The examiner reviewed the Veteran's claims file and performed a clinical examination.  The examiner opined that the Veteran's currently-shown gastrointestinal disorders were less likely incurred in service or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner summarized the Veteran's treatment for gastroenteritis in 1971, his reflux disease, esophagitis, hiatal hernia, and gastritis.  The examiner also noted recent imaging studies showing simple cysts involving the liver and kidneys and a calcification affecting the right kidney.  The examiner concluded however, that there was no relationship to service, including the episode of gastroenteritis: 

"[T]here was no evidence to substantiate his claimed gastrointestinal condition, both during service, at the separation examination of 7/22/71, which shows normal clinical evaluation for gastrointestinal systems, and immediately after discharge from service. Findings, therefore, suggest that the Veteran's current gastric condition did not occur in service nor was it aggravated or caused by service, as it was only two decades after service, that is, in 1992, that the Veteran's medical records show he has been treated for diagnosed conditions of [gastroesophageal reflux disease], gastritis, and [irritable bowel syndrome]. While the most recent report of gastrointestinal study on 6/5/12 shows he has liver and kidneys conditions, these findings were also not present while he was in service and that this current kidney and liver condition is not associated with the gastroenteritis he was treated for while in service. 

In conclusion, therefore, because medical evidence and published reports show no support for the current gastrointestinal conditions as associated with herbicide exposure nor was it caused by, or aggravated by the gastroenteritis he had at one point in time in service, it is as less as likely as not (50 percent or lesser probability) that any current [gastrointestinal] disorder is etiologically related to the Veteran's period of active duty." ]*

Pursuant to the Board's July 2014 remand, another VA examination was requested because the March 2013 VA examiner did not address the Veteran's contentions that his gastrointestinal disorders were due to being struck by lightning in service.  See also April 2014 JMR.  

The Veteran was then afforded another VA examination in October 2015.  The examiner reviewed the claims file, interviewed the Veteran, and performed an examination; however, an opinion as to the etiology of the Veteran's disorder was not provided.  

In a March 2016 VA addendum opinion, the examiner indicated that the Veteran was claiming that he started having problems with his stomach since being struck by lightning during service.  Medical records were noted to indicate that he had been diagnosed with GERD, gastritis, mild esophagitis, and a hiatal hernia.  The examiner then noted that there was no scientific data indicating that there was a correlation of cause and effect from a lightning strike and the development of GERD, gastritis, esophagitis, hiatal hernia, Barrett's Esophagus, chronic gastritis, Irritable Bowel Syndrome, colonic polyps, or internal hemorrhoids.  It was therefore opined that it was less likely than not that the Veteran's conditions were caused or the result of having being struck by lightning in service.

VA treatment records continue to indicate that the Veteran has been treated for gastritis and irritable bowel syndrome.  The Veteran has reported having chronic abdominal pain for the last 45 years associated with constipation and improving with bowel movements.  Objective testing also revealed findings of gastritis.

Upon review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the currently-shown gastrointestinal disorders had their inception during service, to include as result of being struck by lightning.  

To the extent that the Veteran argues that he has had abdominal pain and other abdominal symptoms since service, the Board points out that, pain alone, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  See also Brammer, 3 Vet. App. at 225 ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  Additionally, post-service VA treatment records reflect a diagnosis of gastritis in 1979, more than 
8 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  

Furthermore, the Veteran has provided no reasonably identified information to support his statements that his history of variously diagnosed gastrointestinal disorders (to include reflux, hiatal hernia, gastritis, diverticulosis, and a history of irritable bowel syndrome) represent an integrated disease process that  is related to service, to include the single episode of gastroenteritis in April 1971 or being struck by lightning.  The Board is cognizant that the Veteran has been diagnosed with various gastrointestinal disorders and that he has reported a variety of symptoms; however, the evidence does not suggest that any of his disorders are of a common etiology and/or otherwise related to service or to a service-connected disability.  In making this determination, the Board has specifically considered the Veteran's contentions that his stomach problems began as a result of the lightning strike; however, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of gastrointestinal disorders, which the Board finds are medically complex disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Gastrointestinal disorders are medically complex disease processes because of their multiple possible etiologies and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's gastrointestinal disorders is also complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.  

Accordingly, the Board finds that the Veteran's statements are outweighed by the VA examiners' findings and opinions discussed above (to include the March 2016 examiner's review of relevant medical literature), which weighs against any connection between the Veteran's current disorders and service, to include an acute episode of gastroenteritis and being struck by lightning.  Specifically, the March 2016 examiner noted that there was no scientific data indicating that there was a correlation of cause and effect from a lightning strike and the development of GERD, gastritis, esophagitis, hiatal hernia, Barrett's Esophagus, chronic gastritis, Irritable Bowel Syndrome, colonic polyps, or internal hemorrhoids.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a gastrointestinal disorder is denied.




____________________________                       ____________________________
KATHLEEN K. GALLAGHER                           K. OSBORNE
Veterans Law Judge,                                             Chief Veterans Law Judge, 
 Board of Veterans' Appeals                                 Board of Veterans' Appeals




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


